BLATCHFORD, District Judge.
The publication of the notices in the newspapers named, within the period of ten days immediately preceding the return day of the warrant, was not sufficient publication, within the meaning of the act. The eleventh section of the act requires that the warrant to the marshal shall authorize him forthwith to publish notices in the newspapers specified and to serve notice, by mail or personally, on the creditors and the other persons specified, and that the notice shall state that a meeting of the creditors, to prove their debts and choose one or more assignees, will be held at a time and place designated in the warrant, not less than ten nor more than ninety days after the issuing of the same. The warrant, form No. 0, directs that the first publication of the notice shall be made forthwith, and that the notice shall be served on the creditors forthwith and at least ten days before the appointed meeting. The good sense of all this is. that the publication must be commenced and the notices be served as soon as conveniently practicable after the issuing of the warrant; but that, at all events, to make the proceedings regular, the publications must be completed before the commencement of the period of ten days immediately preceding the return day of the warrant, and the notices must be served on the creditors before the commencement of such period of ten days.
In the present case, there had been, at the time of the meeting of July* 24th, 1867, no proper publication of notice, and no proper service of notice. Under section 12 of the act. it was, therefore, proper for the register to adjourn the meeting to a day and hour to be then and there fixed by him, and to direct that á new notice should "be given by the marshal, as required in the warrant, that the meeting of the creditors would be held on such adjourned day and hour. The twelfth section says, that if, at the meeting held in pursuance of the notice, it appears that the notice to the creditors has not been given as required in the warrant, the meeting shall forthwith be adjourned, and a new notice given as required. The expression, “notice to the creditors,” in this twelfth section, means the notice required by the eleventh section to be published, as well as the notice required by that section to be served; i and the word “given,” wherever used in I the twelfth section, means published as well ¡ as served. I
On the adjourned day, the 8th of August, j 1S67, it appeared that the necessary notice | to the creditors had been served as required, | that is, ten days before the adjourned meet- ¡ ing, but it did not appear that the notice had been properly published. On such adjourned day, it was proper for the register to again adjourn the meeting, and direct the notice to be published, the publication to be completed at least ten days before the new adjourned day, the sendee on the creditors having been properly made and standing good, if the publication had been sufficient for the first return day, it would not have been necessary to publish again for the first adjourned day, or for the second return day; but it would only have been necessary, if the service on the creditors had not been properly made in time before the first return day. to require the service of new notice on the creditors.